                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION

UNITED STATES OF AMERICA      )
                              )
                              )
          v.                  )                       CIVIL NO. 3:20-cv-00435
                              )
APPROXIMATELY $221,425 IN     )
                              )
UNITED STATES CURRENCY SEIZED )
FROM MITCHELL REED GAYS ON    )
APRIL 27, 2020 IN CHARLOTTE,  )
NORTH CAROLINA.               )


             VERIFIED COMPLAINT FOR FORFEITURE IN REM

       NOW COMES Plaintiff the United States of America, by and through R.

Andrew Murray, United States Attorney for the Western District of North Carolina,

in a civil cause of forfeiture, and alleges as follows:

               INTRODUCTION AND NATURE OF THE ACTION

       1.     This is a civil action in rem against approximately $221,425.00 in United

States currency seized from Mitchell Reed Gays (“Gays”) on April 27, 2020 in

Charlotte, NC (the “Currency”).

       2.     A Charlotte-Mecklenburg Police Department (“CMPD”) officer pulled

over Mitchell Gays after observing him driving erratically and watching a movie on

an iPad attached to his front windshield. At the traffic stop, the officer smelled

marijuana coming from Mitchell Gays’ rented Land Rover SUV and Gays admitted

there was marijuana in the vehicle. A subsequent search of the vehicle revealed

cocaine, marijuana, an apparent drug ledger, and $221,425.00 in U.S. currency.

Mitchell Gays, a community college student with no known income, could not provide




                                      1
            Case 3:20-cv-00435 Document 1 Filed 08/07/20 Page 1 of 9
law enforcement with any documentation supporting that he withdrew the Currency

from his bank account as he claimed. Further, a drug detection canine—K9 Enzo—

positively alerted to the Currency.

      3.     Thus, the Currency is subject to forfeiture pursuant to 21 U.S.C. §

881(a)(6) because it constitutes money furnished or intended to be furnished by any

person in exchange for a controlled substance or listed chemical in violation of 21

U.S.C. §§ 841 and/or 846, is proceeds traceable to such an exchange, and is money

used or intended to be used to facilitate a violation of 21 U.S.C. §§ 841 and/or 846

      4.     Procedures for this action are mandated by Rule G of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions and, to the

extent applicable, 21 U.S.C. § 881; 18 U.S.C. §§ 981, 983, and 984; and the Federal

Rules of Civil Procedure.

                            JURISDICTION AND VENUE

      5.     This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§

1345 and 1355. These statutes confer original jurisdiction to federal district courts of

all civil actions, suits, or proceedings commenced by the United States and any action

for the forfeiture of property incurred under any act of Congress.

      6.     Venue is proper pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts or

omissions giving rise to the forfeiture occurred within the Western District of North

Carolina. Venue is also proper pursuant to 28 U.S.C. § 1395 because the Currency

was seized in the Western District of North Carolina.

      7.     The Currency has been seized and is now within the Western District of




                                      2
            Case 3:20-cv-00435 Document 1 Filed 08/07/20 Page 2 of 9
North Carolina.

      8.     Based on the following facts, verified by United States Drug

Enforcement Administration Task Force Officer (“DEA TFO”) Christopher T.

Newman, this action seeks the forfeiture of all right, title, and interest in the

Currency.

                    FACTS GIVING RISE TO FORFEITURE

      9.     On April 27, 2020, CMPD Officer Ryan Shields was travelling on I-485

between I-85 and West Boulevard when he saw a white 2020 Land Rover SUV

(Oklahoma license plate M72LXH), swerve off to the right of the road, with the right-

side tires going off the road’s shoulder and causing dirt to fly up into the air. Officer

Shields then observed the vehicle exit off I-485 onto West Blvd, and while driving on

the off-ramp, the vehicle swerved off to the left, with the left side tires crossing over

the road’s solid yellow line. The Land Rover then increased speed towards the top of

the off-ramp before slowing to a stop at the stop sign.

      10.    Officer Shields observed the driver, Mitchell Gays, watching a movie on

an iPad attached to the front windshield.

      11.    Thereafter, Officer Shields initiated a traffic stop of the Land Rover, and

the vehicle pulled over around 6600 block of West Blvd.

      12.    By the time Officer Shields approached the vehicle, Gays had removed

the iPad and placed it in the front-right passenger seat.

      13.    Officer Shields asked Gays for his license, registration, and proof of

insurance. Gays indicated it was a rental vehicle, and provided his driver’s license




                                      3
            Case 3:20-cv-00435 Document 1 Filed 08/07/20 Page 3 of 9
and rental paperwork.

      14.     When asked about the movie, Gays stated he was watching “Wherever

It Leads” (apparently on Netflix).

      15.     While standing at the driver-side door, Officer Shields smelled the odor

of marijuana coming from the passenger area of the Land Rover.

      16.     Officer Shields asked Mitchell Gays if he has any marijuana in the

vehicle, and Gays initially looked down at his feet, then looked at the passenger seat,

and said “Uh? Yes sir, it’s in the bag” while pointing to the passenger floorboard area.

      17.     When asked how much there was, Gays responded “a little tiny jar.”

      18.     Officer Shields asked Gays to step out of the vehicle, and after Gays did

so, searched his person. Shields then ran Gays’ California driver’s license and

conducted a warrant check.

      19.     Several other law enforcement officers arrived to assist. While Officer

Shields stood at the hood of his patrol vehicle writing Gays a citation for

Careless/Reckless Driving, Officers Thomas Drennan and Michael Miles searched the

Land Rover.

      20.     During this time, Gays engaged in casual conservation with Officer

Shields, and told him that he was coming from Washington, D.C., was heading to

Atlanta, GA to fly to California, and was in community college.

      21.     Ultimately discovered in the search of Gays’ Land Rover were:

              a. 4.1 grams of marijuana;

              b. 1.0 grams of powder cocaine;




                                      4
            Case 3:20-cv-00435 Document 1 Filed 08/07/20 Page 4 of 9
             c. a mailing envelope with numbers and writing consistent with that of
                a drug ledger; and

             d. $221,425.00 in United States Currency, as shown in the illustrative
                pictures below:




      22.    Gays was then arrested for possession of cocaine and transported to a

CMPD interview room. Officers J. Porter and B. Condron interviewed Gays after

advising him of his Miranda rights.

      23.    During the interview, Gays admitted he smoked marijuana. When asked



                                      5
            Case 3:20-cv-00435 Document 1 Filed 08/07/20 Page 5 of 9
about the large amount of currency in his possession, Gays stated that he did not

know how much money he was travelling with, but that he took the money from his

bank account because “these are crazy times,” referencing the coronavirus pandemic.

       24.    Gays could not provide any requested documentation from his bank

account regarding the purported withdrawal.

       25.    Gays refused to answer questions related to his employment status and

lifestyle.

       26.    When the CMPD officers asked Gays how he would feel if the Currency

was seized, Gays showed little emotional reaction—merely shrugging his shoulders

and stating ok. Shortly after this, the interview ended when Gays at that time

invoked his Miranda rights.

       27.    Later, TFO Newman arrived but Gays declined his interview attempt.

Gays did, however, engage in conversation with Newman regarding the investigation.

When TFO Newman asked Gays how much money there was, Gays stated that his

attorney would get up with Newman and let him know how much there was.

       28.    Separately, TFO Newman deployed K9 Enzo, a drug detection canine,

on the Currency. K9 Enzo positively alerted to the Currency.

       29.    Research by law enforcement revealed that Gays was currently

unemployed with no known income.

       30.    Ultimately, Mitchell Gays was arrested for Felony Possession of

Cocaine, in addition to being charged with Misdemeanor Possession of Marijuana,

Misdemeanor       Possession   of   Drug    Paraphernalia,     and   Misdemeanor




                                       6
             Case 3:20-cv-00435 Document 1 Filed 08/07/20 Page 6 of 9
Careless/Reckless Driving.

       FIRST CLAIM FOR RELIEF – THE $221,425.00 IN CURRENCY
                       (21 U.S.C. § 881(a)(6))

      31.        The United States incorporates by reference the allegations set forth in

Paragraphs 1 to 30 above as if fully set forth herein.

      32.        The $221,425.00 in Currency is subject to forfeiture pursuant to 21

U.S.C. § 881(a)(6) because it constitutes money furnished or intended to be furnished

by any person in exchange for a controlled substance or listed chemical in violation of

21 U.S.C. §§ 841 and/or 846, is proceeds traceable to such an exchange, and is money

used or intended to be used to facilitate a violation of 21 U.S.C. §§ 841 and/or 846.

      33.        Upon information and belief, the following persons may claim an

interest in the Currency seized on April 27, 2020:

            •    Mitchell Reed Gays;

            •    Courtesy copy to David Michael, Law Offices of Michael & Burch, LLP.

                                       CONCLUSION

      34.        By virtue of the foregoing and pursuant to 18 U.S.C. § 981(f), all right,

title, and interest in the Currency vested in the United States at the time of the

commission of the unlawful act giving rise to forfeiture and has become and is

forfeitable to the United States.

      WHEREFORE, the United States of America respectfully prays the Court that:

      1.         A warrant for the arrest of the Currency be issued;

      2.         Due notice be given to all parties to appear and show cause why the
                 forfeiture should not be decreed;

      3.         Judgment be entered declaring the Currency to be condemned and


                                          7
                Case 3:20-cv-00435 Document 1 Filed 08/07/20 Page 7 of 9
            forfeited to the United States of America for disposition according to law;
            and

      4.    The United States be granted such other and further relief as this Court
            may deem just and proper, together with the costs and disbursements of
            this action, including but not limited to the expenses of maintenance and
            protection of the Currency as required by 28 U.S.C. § 1921.


Respectfully submitted this 7th day of August, 2020.

                                       R. ANDREW MURRAY
                                       UNITED STATES ATTORNEY

                                       /s/ Seth Johnson
                                       J. Seth Johnson
                                       NC Bar No. 53217
                                       Assistant United States Attorney
                                       Suite 1650, Carillon Building
                                       227 West Trade Street
                                       Charlotte, North Carolina 28202
                                       Telephone: (704) 338-3159
                                       Email: seth.johnson@usdoj.gov




                                     8
           Case 3:20-cv-00435 Document 1 Filed 08/07/20 Page 8 of 9
Case 3:20-cv-00435 Document 1 Filed 08/07/20 Page 9 of 9
